HUNT, Circuit Judge
(concurring). The case is not the simple one where an owner, who, having stood silent observing that a railroad is being built upon his land, thereafter seeks to eject the railroad company or to enjoin the operation of the railroad as located. Were it such, I doubt not that the only remedy the owner has would be suit for damages in compensation. Rather is it an instance of where an owner who, after parleying upon the very'point involved, the location *417of the road with relation to the preservation of water power, and after he has had an understanding with the company that the location to be chosen would not prevent the owner from constructing and maintaining a dam 60 feet above ordinary low water in the river, that height being necessary for the proper development of the water power, has agreed that the company may go on and construct its road. I put the case in this way, because, upon a careful reading of the whole evidence, I cannot reach any other conclusion than that the parties to the several original talks, keeping in mind the essential things to> be accomplished, meant to have it that the location of the railroad would be such that the development of the water power by a 60-foot dam would not be interfered with or impeded. I gather that it was a reciprocal arrangement made so that the railroad company would, on the one hand, obtain the full enjoyment of the valuable right of locating its proposed railroad over the lands involved, while, on the other hand, the landowner would be safe in the knowledge that in passing the right of way he would yet preserve the valuable right to use and develop his property for water power purposes by constructing a 60-foot dam. And if a decree can be made whereby the enjoyment of the one right can be held compatibly with the other, I think the courts will but be making effective the expressions and purposes of those who conferred upon the matter when it was fresh for adjustment. I therefore think that Judge MORROW has drawn the proper conclusions from the evidence. *
With respect to the acquisition of the Sherar lands by lieu selection, my view is that by filing the lieu selection on February 13, 1906, Sherar acquired a right — it can be called an inchoate or initiatory right to enter the land — of sufficient strength and extent to avail him, not necessarily against all right of the United States to withdraw the lands from disposition, but of enough extent to protect his selections so that when his claim was examined and was not rejected for some error in the matter of the selection or fault in the proceedings incidental thereto and was held valid and regular, and the order of withdrawal was canceled, he was properly entitled to a patent to the land. Right of selection was suspended between the date of the order of withdrawal and cancellation of such order, but not killed. This being true, the patent though not issued to him until February, 1913, protected his selection as a lieu entryman with rights initiated and accrued in 1906 prior to the temporary withdrawal order also in 1906, against the subsequent and intervening application of the railroad company made in 1908 after the withdrawal order, for right of way across the land.
I think this conclusion finds support in the reasoning of the opinions in Spokane Falls, etc., Ry. Co. v. Ziegler, 167 U. S. 65, 74, 75, 17 Sup. Ct. 728, 42 L. Ed. 79; Weyerhauser v. Hoyt, 219 U. S. 380, 31 Sup. Ct. 300, 55 L. Ed. 258; and Daniels v. Wagner, 237 U. S. 547, 35 Sup. Ct. 740, 59 L. Ed. 1102, L. R. A. 1916A, 1116, Ann. Cas. 1917A, 40. As also bearing upon the construction of the Acts of March 3, 1875 (18 Stat. 482, c. 152 [Comp. St. 1916, §§ 4921-4926]), and February 15, 1901 (31 Stat. 790, c. 372 [Comp. St. 1916, § 4946]), see the opinion of Secretary of the Interior in 32 E. D. 597.